NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

     United States Court of Appeals for the Federal Circuit


                                       06-3142



                                  LUTHER E. ALOP,

                                                          Petitioner,

                                          v.

                     OFFICE OF PERSONNEL MANAGEMENT,

                                                          Respondent.


                          __________________________

                            DECIDED: August 8, 2006
                          __________________________


Before NEWMAN, MAYER, and RADER, Circuit Judges.

PER CURIAM.

      Luther E. Alop appeals the final decision of the Merit Systems Protection Board,

affirming the Office of Personnel Management’s denial of his application for a deferred

retirement annuity under the Civil Service Retirement Act (“CSRA”). Alop v. Office of

Pers. Mgmt., SF0831050477-I-1 (MSPB Dec. 6, 2005). We affirm.

      We must affirm the board’s decision unless it was arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law; obtained without procedures

required by law, rule or regulation having been followed; or unsupported by substantial
evidence. See 5 U.S.C. § 7703(c) (2000). In order to qualify for a retirement annuity

under the CSRA, Alop must prove by a preponderance of the evidence, 5. C.F.R.

§ 1201.56(a)(2), that, inter alia, “at least one of [his] two years of service prior to

separation [was] ‘subject to’ the CSRA, i.e., covered service.” Rosete v. Office of Pers.

Mgmt., 48 F.3d 514, 516 (Fed. Cir. 1995) (citing 5 U.S.C. § 8333(b)). The record

establishes that all of his service occurred in either “indefinite” or “intermittent” positions.

Because these positions are excluded from coverage under the CSRA, see 5 C.F.R.

831.201(a), he is not entitled to a retirement annuity.




06-3142                                        2